F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                                MAR 5 1997
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                           PATRICK FISHER
                                                                                    Clerk


 BARTON LEE MURPHY,

               Petitioner - Appellant,                       No. 96-1389
          v.                                                 D. Colorado
 WILLIAM A. PERRILL, Warden, FCI                         (D.C. No. 96-S-277)
 Englewood, individually and in his
 official capacity,

               Respondent - Appellee.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
          Barton Lee Murphy appeals the district court’s denial of his pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. He contends that the court erred in

finding that he is not entitled to credit for the time he was an escapee from federal prison.

Murphy also contends that he should have been granted an evidentiary hearing.1 We

affirm.

          Murphy is currently incarcerated at the Federal Corrections Institution at

Englewood in Littleton, Colorado. In 1991 he was convicted of various federal drug

crimes and sentenced to ten years’ imprisonment. On December 5, 1992, Murphy

escaped from the Federal Prison Camp in La Tuna, Texas. On January 23, 1993, Fort

Lauderdale, Florida police arrested Murphy on charges related to obtaining false identity

documents. As recounted in his brief, Murphy “gave his name as ‘Murphy,’ and that he

was born in ‘Hillsboro, Oregon.’ Mr. Murphy offered no other information . . . and from

this point on, he remained silent.” Appellant’s Br. at 3-4. However, Murphy concedes

that when he “was arrested and taken into official custody by the State of Florida, he was




        Additionally Murphy has filed two motions which we deny. The first motion
          1

requests leave to adduce additional evidence. We do not consider evidence which was
not before the district court. John Hancock Mut. Life Ins. Co. v. Weisman, 27 F.3d 500,
506 (10th Cir. 1994). The second motion concerns the depletion of his prison account to
pay filing costs for his various suits. He seeks an order that his mother be allowed to send
money to his commissary account specifically for him to call her at home. Since Murphy
did not raise the issue below, we do not consider it. Walker v. Mather (In re Walker), 959
F.2d 894, 896 (10th Cir. 1992).

                                               -2-
identified through his I.D. Card as Cletis Murphy, his deceased brother,” and he admits

that he continued to use his brother’s name while he remained in state custody. Id. at 4.

       Because of a discrepancy between the birth date listed on the Cletis I.D. card and

Murphy’s stated age, the arresting officer ordered an FBI fingerprint check. Id.; R. Vol. I,

Tab 21, Ex. F. Apparently the fingerprint check returned without any outstanding “wants

or warrants.”2 Appellant’s Br. at 5. Thereafter, still using the name “Cletis Murphy,”

Murphy pled guilty to the state charges on February 23, 1993, and he was sentenced to an

eighteen month term of probation and released. Id. at 5-6; R. Vol. I, Tab 21, Ex. H. On

October 20, 1994, federal marshals arrested Murphy in Houston, Texas.

       Murphy now contends that he should be given credit for the 574 days during which

he was “erroneously released from official custody by the State of Florida, until his

subsequent arrest by the U.S. Marshals.” Appellant’s Br. at 6.

       We review the district court's denial of Murphy’s habeas corpus petition de novo.

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). We have reviewed the record and

have fully considered Murphy’s contentions. Inasmuch as the material facts are

undisputed, and Murphy’s claims can be resolved as a matter of law, an evidentiary

hearing is not required. See Steele v. Young, 11 F.3d 1518, 1524 (10th Cir. 1993).




       2
         Defendants dispute Murphy’s contention that the fingerprint check was returned
before Murphy was released. For purposes of our review, we accept Murphy’s statement
as true.

                                            -3-
       As the magistrate judge correctly noted, “an escaped prisoner cannot be credited

with the time he is at large.” R. Vol. 1, Tab 27 at 3 (citing White v. Pearlman, 42 F.2d

788, 789 (10th Cir. 1930)). A prisoner is not entitled to credit for time he is at liberty

unless he is erroneously discharged “without any contributing fault on his part.” White,

42 F.2d at 789. In this case, Murphy escaped. Thereafter, his use of an alias constituted

contributing fault in his erroneous release from custody in Florida.

       For substantially the same reasons stated in the magistrate judge's report which the

district court adopted, we AFFIRM the denial of the petition.

                                                    ENTERED FOR THE COURT


                                                    Stephen H. Anderson
                                                    Circuit Judge




                                              -4-